Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a wing of an aircraft as recited in claim 1.
The closest prior art of record is CN203211514 (hereinafter CN’514). CN’514 individually or in combination lacks to disclose or render obvious a flow fence disposed on the wing surface inboard from the winglet in a top planform view of the wing, the flow fence overlapping with the winglet on the wing upper surface in an outboard side view of the winglet, where in the outboard side view the flow fence extends from a first position between the wing leading edge and the winglet leading edge on the wing lower surface around the wing leading edge to a second position between the winglet leading edge and the wing trailing edge and/or winglet trailing edge on the wing upper surface as claimed in claim 1. 
Because of the differences between the claimed structure of the flow fence and the structure of the flow fence 4 in CN’514, there is no suggestion in CN '514 of the flow fence 4 being adapted to generate vortices between the flow fence 4 and the winglet 2 by airflow Page 6 of 11 Application No.: 16/217756Reply to Office action of: December 21, 2021flowing from a wing lower surface to the wing upper surface around the wingtip and the wing leading edge, wherein the vortices redirect airflow to limit low-pressure peaks on the winglet leading edge. CN '514 only mentions the use of the winglet 2 and the flow fence 4 to improve flight stability. There is also no suggestion in CN '514 of the flow fence 4 being adapted to delay and/or prevent airflow separation on the winglet inboard surface at high angle of sideslip, increasing lateral stability and linearizing aircraft behavior at high angle of sideslip. CN '514 only mentions the use of the winglet 2 and the flow fence 4 to improve flight stability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Emunds (US8,910,910) reference, is also made part of the record but not relied up, teaches an aircraft flow fence that extends from forward position near the wing leading edge on the wing upper surface, but individually or in combination lacks to disclose  or render obvious the limitation that the flow fence is overlapping with the winglet on the wing upper surface in an outboard side view of the winglet with all the limitations recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642